Citation Nr: 0638723	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-31 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist strain.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for degenerative disc disease/degenerative 
arthritis of the cervical spine.

3.  Entitlement to an initial compensable disability 
evaluation for status post malunion of fractured mandible; 
bilateral comminuted open fractures of the mandible left body 
and right angle.

4.  Entitlement to an initial compensable disability 
evaluation for nerve paresthesia of the left side of the 
face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service as a member of the United 
States Army from November 1981 to April 1985.  He also served 
as a member of the Army National Guard of Arizona.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2006, the veteran submitted additional evidence 
associated with his cervical spine claim.  He, via his 
representative, also submitted a written waiver of initial RO 
review.  Thus, no additional action in this regard is 
warranted.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
current residuals of a right wrist strain are related to 
active service.

2.  The veteran experiences a limitation of motion of the 
cervical spine to 15 degrees flexion.

3.  The veteran has a normal mandibular range of motion with 
no malunion or nonunion.

4.  The veteran experiences nerve paresthesia over the left 
mandibular area with sensory reflexes within normal limits.


CONCLUSIONS OF LAW

1.  Service connection is warranted for residuals of a right 
wrist strain.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  The criteria for an initial disability rating in excess 
of 30 percent for degenerative disc disease/degenerative 
arthritis have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (2006).

3.  The criteria for an initial compensable disability rating 
for status post malunion of fractured mandible; bilateral 
comminuted open fractures of the mandible left body and right 
angle have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9905 (2006).

4.  The criteria for an initial compensable disability rating 
for nerve paresthesia of the left side of the face have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In an October 2002 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, in a March 2006 letter, the RO instructed the 
veteran on evidence was needed to establish a disability 
rating and an effective date, in light or recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) 

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letters advised the veteran to let VA 
know of any information or evidence in his possession which 
would aid in the substantiation of his claims.  

VCAA notice was provided by the RO prior to the initial 
adjudication of the veteran's claims, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notices discuss the 
criteria for establishing service connection and provide 
adequate notification for the downstream issues for initial 
evaluations.  See VAOPGCPREC 8-03; see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  In addition, VA examinations to evaluate the 
disabilities at issue were conducted.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Service Connection

Right Wrist Strain

The veteran contends that during his active duty motor 
vehicle accident in September 1984, he experienced a right 
wrist injury, the residuals from which he still experiences 
at present in the form of right wrist strain.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The service medical records, while indeed showing a September 
1984 in-service accident with many injuries, do not list 
specifically any indication of treatment, diagnosis, or 
consultation for a right wrist condition.  

The first indications of a right wrist injury come from a 
December 2002 VA medical examination where the medical 
examiner listed an impression of a limitation on motion 
(including palmar flexion and dorsiflexion) of the veteran's 
right wrist, with status post an in-service motor vehicle 
accident.  More recently, the veteran was afforded another VA 
examination in September 2005.  This examination listed an 
impression of right wrist strain with a mechanical limitation 
on dorsiflexion.  From this, the Board concludes that the 
veteran does indeed experience a current right wrist 
condition in the form of right wrist strain.

The issue then turns to the RO's denial of service connection 
in February 2003.  The basis of the denial was that, in the 
RO's opinion, there was no evidence of an onset of a right 
wrist condition during the veteran's active service.  The 
Board disagrees.  Specifically, in the September 2005 VA 
examination, the examiner opined that despite documentation 
of onset of a right wrist condition during service, such a 
condition "could have reasonably been a consequence of the 
motor vehicle accident in the service."  The Board notes 
that the same examiner conducted the December 2002 and 
September 2005 examinations and conducted a claims file 
review, including examining the service medical history (with 
extensive documentation of a September 1984 accident), on 
both occasions.  His phraseology of "could have reasonably 
been a consequence," is thus not mere conjecture or 
speculation, but a well-rationalized medical opinion based on 
all facts of record.  Moreover, his opinion is not simply an 
opinion of "might be related" or "could be related," but 
indicates instead that medical professionals could in fact 
"reasonably" conclude that the veteran's current right 
wrist condition was at least as likely as not caused by his 
active service in the U.S. Army.  

The Board gives this etiological opinion great probative 
weight and considers it to have the same evidentiary merit as 
the service medical records.  As such, it is the duty of VA 
to apply the benefit of the doubt in favor of the veteran 
where there is a balance of negative and positive evidence on 
an outstanding issue.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  Thus, in light of the 
above, service connection for right wrist strain is 
warranted.


Increased Rating Claims

Law and Regulations--General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In a case where the appeal of a disability evaluation comes 
from an initial grant of service connection, it is not just 
the present level of disability which is of primary 
importance.  Instead the entire period, from service to the 
present, is to be considered.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

When a condition not listed in VA's Schedule for Rating 
Disabilities is encountered, it will be permissible for VA to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  In this regard, 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Ratings will not be assigned to organic diseases 
and injuries by analogy to conditions of functional origin.  
See 38 C.F.R. § 4.20.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

Degenerative disc disease/degenerative arthritis of the 
cervical spine

The veteran experienced a traumatic motor vehicle accident in 
September 1984 while in service.  As a result, the veteran 
has experienced degenerative disc disease and associated 
degenerative arthritis which has impaired his ability to work 
as a helicopter mechanic.  In light of this, the RO assigned 
a 20 percent evaluation in a February 2003 rating decision.  
The veteran expressed disagreement with this assessment and 
was afforded a comprehensive VA examination in September 2005 
to determine the current level of disability.  Upon review of 
these findings, the RO, in April 2006, assessed a 30 percent 
disability evaluation.  The veteran contends that his 
cervical spine condition is of a greater severity and 
warrants a rating higher than 30 percent.  

As this claim is an appeal of an original grant of service 
connection, the entire period, from service to present, will 
be reviewed in order to capture the most accurate assessment 
of the veteran's claimed disability.  

A search of the service medical history indicates that the 
veteran did indeed experience a motor vehicle accident while 
serving with the U.S. Army in September 1984.  The service 
history includes a report of a radiographic examination, done 
on the same day of the accident which noted no fracture or 
bone or joint abnormality.  

The first indication of spinal problems since service come 
from VA examination reports dated in December 2002.  Here the 
veteran was diagnosed with mild degenerative arthritic and 
disc disease at C6-C7.  The examiner noted that the veteran 
only complained of occasional pain but there were findings of 
limitation of motion.  Specifically, the veteran showed 
cervical spine extension of 49 degrees, flexion of 16 
degrees, lateral bending of 21 degrees to the right and 20 
degrees to the left, and rotation of 45 degrees to the right 
and 48 degrees to the left.  The examiner went on to opine 
that the veteran experienced limitation of motion with 
occasional pain and stiffness, resultant from his in-service 
motor vehicle accident.

This VA examination formed the basis of the RO's decision to 
grant an evaluation at 20 percent in the February 2003 rating 
decision.  Since then, the veteran submitted numerous reports 
of private medical treatment, to include a radiographic 
report, dated in October 2003, indicating that the veteran 
experienced straightening in the lower cervical lordosis, 
with no subluxation seen.  There was moderately advanced disc 
space narrowing at C6-7, bilateral neural foraminal narrowing 
at C6-7 (greater on the left than on the right), and mild 
neural foraminal narrowing on the right at C3-4.  The veteran 
also submitted an additional radiographic report, dated in 
February 2004, which noted no fracture or dislocation of the 
cervical spine.  There was, however, noted a moderate to 
moderately severe hypertrophic disc desiccation at the C6-7 
level with fibrovascular change along the inferior endplate 
of C6 and superior endplate of C7 related to the associated 
disc desiccation. 

Upon receipt of these private reports, VA scheduled the 
veteran for another comprehensive spine evaluation.  The 
results of this examination indicated subjective complaints 
of more frequent neck pain managed by over-the-counter 
medication.  Range of motion findings showed cervical spine 
extension to be 0 to 55 degrees, with painful limitation to 
45 degrees after repetitive motion; flexion was limited to 
25, with painful limitation to 15 degrees upon repetitive 
motion; lateral bending was free from pain at 28 degrees 
right and 20 degrees left, after repetitive motion, limited 
to 25 degrees right and 20 degrees left; rotation was 
painless, and was noted to be 45 degrees right and 40 degrees 
left, even after repetitive motion.  The examiner formulated 
in his impression that the veteran experienced cervical 
degenerative arthritis and spondylosis.  From this, the RO 
reviewed its initial rating decision and evaluated the 
veteran at 30 percent.  

In September 2006, the veteran submitted a magnetic resonance 
imaging (MRI) of his cervical spine.  The impression was very 
mild right sided neural exit foraminal encroachment at C3-4; 
circumferential disc bulging, disc space narrowing, disc 
desiccation, endplate hypertrophic degenerative changes and 
endplate reactive changes are seen; and mild mid-cervical 
torticollis, with convexity to the left.

The Board observes that the criteria relating to spine 
disorders were amended effective September 23, 2002 and 
September 26, 2003, and the veteran is entitled to evaluation 
under both amended versions, with entitlement based on 
whichever of the regulatory schemes provides him the highest 
rating.  See 67 Fed. Reg. 54,345-49 (August 22, 2002); 68 
Fed. Reg. 54,454-58 (August 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006)).

Under Diagnostic Code 5293, as amended in September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

For purposes of evaluations under revised Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spine disorders. These 
revisions consist of a new rating formula termed General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) and encompass such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  The new diagnostic code numbers are 
Diagnostic Codes 5235-5243 and include Diagnostic Code 5237 
for lumbosacral or cervical strain, Diagnostic Code 5239 for 
spondylolistheis or segmental instability, Diagnostic Code 
5242 for degenerative arthritis, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  As noted, effective September 
26, 2003, the diagnostic code number for intervertebral disc 
syndrome is Diagnostic Code 5243, and it is to be rated 
either under the General Rating Formula or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes effective September 
26, 2003, is the same as the criteria for incapacitating 
episodes under the prior Diagnostic Code 5293 in effect as of 
September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (6) (2006).

For purposes of this case, the Board notes that under the 
General Rating Formula for diseases and injuries of the 
cervical spine, ratings are assigned as follows.  A 10 
percent rating is warranted when forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation is warranted when 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted when forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is entitled when 
there is unfavorable ankylosis of the entire cervical spine.  
Finally, a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine (not just the 
cervical portion).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).

It is noted, that under this rating criteria there are 
numerous considerations.  Namely, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  In addition, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Notes (1)(2) (2006).

The Board first considers the applicability of Code 5243, 
specifically as relates to the veteran's intervertebral disc 
syndrome of the cervical spine.  It is clear that the veteran 
endures pain as a result of his disc syndrome, and that it 
sometimes limits his work as a helicopter mechanic, a job 
requiring frequent bending.  It has not been shown, however, 
to be of such a limiting capacity to incapacitate the veteran 
for at least 4 weeks at a time over the last 12 months.  
Additionally, there is no evidence that the veteran has been 
prescribed bed rest by a physician.  As this is the case, the 
threshold for the higher 40 percent rating has not been met.  
As a higher evaluation is not available under 5243, the Board 
looks to the veteran's diagnosis of degenerative arthritis 
and considers his condition under the General Rating Formula, 
specifically Code 5242.  

Such an examination requires a look first to Code 5003.  This 
codal provision allows for a rating of arthritis separate 
from the involved joint, if there are no findings specific to 
limitation of motion.  As the veteran experiences a limited 
range of motion, it is not appropriate to rate the disorder 
under 5003, but under 5242 in the General Rating Formula for 
spine conditions.  The veteran has been shown to experience a 
limitation on forward flexion of his cervical spine to 15 
degrees after repetitively engaging in the exercise during 
physical examination.  The examiner who observed this 
considered the veteran's pain and ruled out the possibility 
of a separate neurological condition, based on the veteran's 
non-response to neuro-specific drug therapy.  The rating of 
30 percent contemplates the veteran's pain and is the highest 
available rating based on the veteran's demonstrated range of 
motion limitations.  To qualify for a higher 40 percent 
evaluation, the veteran would have to show unfavorable 
ankylosis of the entire cervical spine.  No such indication 
is present in the medical records and thus an evaluation in 
excess of 30 percent is not warranted.

The only evidence suggesting that the veteran's degenerative 
disc disease/degenerative arthritis of the cervical spine is 
of such a severity to rate a greater disability evaluation 
comes from his own lay statements. The veteran, while indeed 
qualified to report on his painful symptoms, has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical diagnosis.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  



Status Post Malunion of Fractured Mandible; Bilateral 
Comminuted Open Fractures of the Mandible Left Body and Right 
Angle

The veteran fractured his mandible during the same September 
1984 in-service accident mentioned previously.  A search of 
the service medical records confirms surgical treatment for 
his mandible injury.  The veteran filed a service connection 
claim for his mandible condition in October 2002 and was 
granted a 0 percent rating in February 2003.  

The veteran disagreed with the RO's decision, contending that 
his in-service mandible fracture has present repercussions on 
his health which should entitle him to a compensable 
disability evaluation.

The veteran has been afforded VA dental/oral examinations 
since filing his initial service connection claim in October 
2002.  Both of these examinations, the earliest in December 
2002 and the latest in September 2005, comprise the entirety 
of the post-service history as relates to his mandibular 
condition.

Beginning with the December 2002 examination, the examining 
dentist noted functional impairment to include some areas of 
hyperthesia in the gingiva as well as a bony growth in the 
left mandible.  The examiner also noted that several teeth 
had been restored and that the veteran had undergone crown 
and root canal procedures.  While several teeth were missing, 
the examiner noted that they could be replaced, as well as 
noting the veteran's mandibular range of motion was within 
normal limits.  Finally, the examiner noted that the veteran 
did not have any bone loss of the mandible, maxilla, or hard 
palate.  

The more recent September 2005 examination essentially 
confirmed the earlier results, noting no malunion or nonunion 
in the mandible or maxilla.  The veteran was found to have no 
temporomandibular loss of motion and there was no evidence of 
osteoradionecrosis or osteomyelitis.   The veteran was 
diagnosed with paresthesia resultant from his mandible 
fracture, and this will be addressed in a separate section.  
In assessing the entirety of the veteran's mandibular 
condition, including teeth loss, the condition was found to 
have no significant affect on the veteran's employment as a 
helicopter mechanic or in his daily non-work activities.  

Diagnostic Codes 9900, 9901, 9902, 9903, and 9904 deal with 
osteoradionecrosis or osteomyelitis of the mandible, complete 
loss of the mandible, partial loss (approximately one half) 
of the mandible, nonunion of the mandible, and malunion of 
the mandible, respectively.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9904 (2006).   The medical evidence of record does 
not show that the veteran experiences any malunion or 
nonunion, nor loss, complete or otherwise, nor 
osteoradionecrosis or osteomyelitis of his mandible.  As 
such, a rating under these provisions is not appropriate.  

The veteran is currently rated under Code 9905, dealing with 
limited range of motion for temporomandibular articulation.  
The Code provides that a 10 percent rating is assigned for an 
inter-incisal range of 31 to 40 mm.  A 10 percent rating is 
also assigned when range of lateral excursion is 0 to 4 mm.  
A 20 percent rating is assigned for an inter-incisal range of 
21 to 30 mm; a 30 percent rating is assigned for an inter-
incisal range of 11 to 20 mm; and a 40 percent rating is 
assigned for an inter- incisal range of 0 to 10 mm.  38 
C.F.R. § 4.150, Diagnostic Code 9906 (2006).  There is also a  
note to Diagnostic Code 9905, stating that ratings for 
limited interincisal movement shall not be combined with 
ratings for limited lateral excursion.  Id.  During both the 
December 2002 and September 2005 dental/oral examinations, 
the veteran was found to have normal range of motion for his 
mandible.  Noting these findings, and noting that the 
veteran's mandibular condition presents no barrier to his 
work or to his daily life, a rating above 0 percent is not 
warranted.

The only evidence suggesting a more severe mandibular 
condition comes from the veteran's own lay statements.  As 
has been previously shown, the veteran lacks the appropriate 
medical qualifications necessary to render such an opinion 
and his assertions cannot be considered.  See Espiritu v. 
Derwinski at 494, 495 (1992).



Nerve Paresthesia of the Left Side of the Face

The veteran received service connection for paresthesia on 
the left side of his face resultant from the same in-service 
injury to his mandible.  The veteran contends that this 
neurological condition is worthy of a compensable evaluation 
based on the symptoms he experiences.

The service medical records do not specifically mention 
paresthesia on the left side of the face, but there are 
numerous indications of left facial trauma, including the 
fractured mandible itself, as well as abrasions and 
lacerations on the face, chin, and tongue all occurring in 
September 1984.  

Despite a lack of diagnosis directly in service, the veteran, 
in a December 2002 VA neurological examination, was diagnosed 
with paresthesia on the left side of his face, with 
hypersensitivity to cold compared to his right side, stemming 
from his in-service accident.  The veteran reported that his 
paresthesia did not give him major trouble in his daily 
living, stating only that he feels no pain when he cuts 
himself shaving.  The veteran assessed his condition as not 
one of pain, but rather of an altered sensation, and reported 
that he occasionally will drool from his lip.  The veteran 
was noted to have an ability to whistle, smile, and no 
asymmetry in the face was found.  Motor and sensory testing 
were found to be within normal limits.  From this medical 
impression, the veteran was given service connection for his 
paresthesia by the RO, but was not granted a compensable 
evaluation.  

More recently, the veteran had his paresthesia evaluated in a 
September 2005 VA examination.  This was done in conjunction 
with the assessment of the veteran's mandible condition and 
confirmed the earlier diagnosis of paresthesia, with 
manifestations in the lower lip, teeth, and gingiva.  The 
veteran's condition was found not to markedly interfere with 
his employment or his daily activities.  

Currently, the veteran's paresthesia is evaluated under 
Diagnostic Code 8207.  This Code states that for disability 
of the seventh (facial) cranial nerve, when there is evidence 
of moderate incomplete paralysis, a 10 percent evaluation is 
warranted; 20 percent is warranted for a severe incomplete 
paralysis; 30 percent is warranted for complete paralysis of 
the nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207. It 
is noted that the rating is dependent upon the relative loss 
of innervation of facial  muscles.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Words such as "moderate," or "severe" or "mild," are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "moderate" by VA examiners and other medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The medical evidence of record does not suggest that the 
veteran's paresthesia is of such a severity to warrant a 
rating of moderate incomplete paralysis and hence entitle the 
veteran to a compensable evaluation.  There has not been 
found to be any abnormal motor or sensory findings outside of 
the altered sensation in the veteran's face.  Also, the 
veteran is able to work and carry on in day-to-day activities 
without any significant impairment.  The veteran has not 
complained of any muscular loss or atrophy and there are few 
limits on his daily routine aside from a lack of sensation 
while shaving or occasional drooling.  As such, his condition 
is best categorized as a mild incomplete paralysis, not 
rising to the level of moderate paralysis, and hence not 
warranting a compensable evaluation.  

Indeed, the only evidence suggesting a more severe degree of 
disability comes from the veteran's own lay statements.  As 
has been previously shown, the veteran lacks the appropriate 
medical qualifications necessary to render such an opinion 
and his assertions cannot be considered.  See Espiritu v. 
Derwinski at 494, 495 (1992).

Conclusion

In summation, the Board finds that there are no grounds to 
warrant entitlement to an initial disability evaluation in 
excess of 30 percent for degenerative disc 
disease/degenerative arthritis of the cervical spine and no 
grounds for an initial compensable disability evaluation for 
the veteran's mandibular injury or paresthesia on the left 
side of his face.  The medical evidence of record does not 
allow for higher evaluations based on the regulatory 
guidelines.

As far as service connection for right wrist strain, the 
Board finds that there are sufficient evidentiary grounds to 
conclude that the veteran experiences a current right wrist 
condition, manifesting as wrist strain, and that it is at 
least as likely as not a resultant condition from his active 
military service, and this claim is granted.

As regards the issues of entitlement to higher initial 
disability evaluations, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in these claims because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski  at 
55 (1990).  


ORDER

Entitlement to service connection for right wrist strain is 
granted.

Entitlement to an initial compensable disability evaluation 
for degenerative disc disease/degenerative arthritis of the 
cervical spine in excess of 30 percent is denied.

Entitlement to an initial compensable evaluation for status 
post malunion of fractured mandible; bilateral comminuted 
open fractures of the mandible left body and right angle is 
denied.

Entitlement to an initial compensable disability evaluation 
for nerve paresthesia of the left side of the face is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


